DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at line 7 the claim recites the limitation “molten salt/precious metals-containing solids mixture”; however, this limitation is already introduced at line 6.  Therefore, it is unclear as to if the limitation of line 7 intends to refer back to that of claim 6 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claim 6, the term "approximately" in the claim is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Use of the term approximately renders indefinite the composition of the salt mixture.
As to claim 7, the term "about" in the claim is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Use of the term about renders indefinite the composition of the salt mixture.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  US Patent Application Publication No. 2016/0068928 to Jalbout et al. (Jalbout).
As to claim 1, Jalbout teaches a method for the recovery of precious metals from a precious metals containing solid, the method comprising, heating a salt mixture to form a molten salt mixture, adding a precious metals containing solid to the molten salt mixture to form a molten salt/precious metals containing solids mixture, adding an oxidizing agent, through the open top crucible, to the molten salt/precious metals containing solids mixture, forming a liquid solution from the molten salt/precious metals-containing solids mixture comprising soluble precious metal salts (Step 210) and (Steps 230 and 240) (Paragraphs 0068 and 0070, Figure 2).  
As to claim 2, Jalbout teaches the method of claim 1.  Jalbout further teaches that the precious metals containing solid is an ore (Paragraphs 0002 and 0046).
As to claim 3, Jalbout teaches the method of claim 1.  Jalbout further teaches that the precious metals containing solid is a slag by-product (Paragraphs 0002 and 0046).  
As to claim 4, Jalbout teaches the method of claim 1.  Jalbout further teaches that the precious metals comprises gold and silver (Paragraphs 0003 and 0046).  
As to claim 5, Jalbout teaches the method of claim 1.  Jalbout further teaches that the slat mixture comprises NaCl, KCl and ZnCl2 (Paragraph 0056). 
As to claim 6, Jalbout teaches the method of claim 5.  Jalbout further teaches that the salt mixture is a eutectic mixture having NaCl:KCl:ZnCl2 with a molar ration of 0.5:0.5:1.0 (Paragraph 0056).
As to claim 7, Jalbout teaches the method of claim 5.  Jalbout further teaches that the salt mixture comprises, for example, 13.4 % sodium chloride, 33.7% potassium chloride and 52.9% zinc chloride (Paragraph 0033).
As to claims 8, 9 and 10, Jalbout teaches the method of claim 1.  Jalbout further teaches that the oxidizing agent is air, thus an oxygen comprising gas (Paragraph 0015).
As to claim 17, Jalbout teaches the method of claim 1.  Jalbout further teaches that the method comprises separating the liquid solution from unreacted solids prior to the electrodeposition process (Paragraph 0069).  
As to claim 18, Jalbout teaches the method of claim 17.  Jalbout further teaches that the separation is performed by filtration or decanting (Paragraph 0069)
As to claims 19 and 20, Jalbout teaches the method of claim 1.  Jalbout further teaches that the molten salt/precious metals containing solids mixture is heated, temperature controlled, while the oxidizing agent is added, during aeration (Paragraph 0068).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jalbout as applied to claim 1 above, and further in view of US Patent Application Publication No. 2017/0159190 to Fournier et al. (Fournier).
As to claims 11-15, Jalbout teaches the method of claim 1.  However, Jalbout teaches that the oxidizing agent is air and fails to contemplate a non-gaseous oxidizing agent.  However, Fournier also discusses metal production from molten salts and teaches that in addition to an air oxidizing agent an effective oxidizing agent comprises sodium or potassium chlorate (Abstract; Paragraph 0028).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to utilize .    

Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jalbout and Fournier as applied to claim 1 above, and further in view of US Patent Application Publication No. 2018/0112289 to Foley et al. (Foley).
As to claims 11-14 and 16, Jalbout teaches the method of claim 1.  However, Jalbout teaches that the oxidizing agent is air and fails to contemplate a non-gaseous oxidizing agent.  However, Foley also discusses precious metal production utilizing oxidizing agents and teaches that in addition to an air oxidizing agent an effective oxidizing agent comprises potassium nitrate (Abstract; Paragraph 0185).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to utilize potassium nitrate in place of the air as the oxidizing agent of Jalbout with the reasonable expectation of oxidizing the bath as taught by Foley.    

Claims 1-5, 8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,238,662 to Dubrovsky (Dubrovsky) in view of US Patent Application Publication No. 2014/0291161 to Awazu et al. (Awazu).
As to claims 1-5 and 8, Dubrovsky teaches a method for the recovery of precious metals, such as gold and silver, from a precious metal containing solid, such as ore or slag, the method comprising heating a salt mixture comprising KCl, NaCl and ZnCl2, adding the precious metals-containing solid to the molten salt mixture thus forming a molten salt/precious metals containing solids mixture, and adding chlorine gas, an oxidizing agent, to the mixture thus forming a liquid solution comprising soluble precious metal chloride salts (Column 1, Line 19-33; Column 4, Line 53 to Column 5, Line 21)
However, while Dubrovsky teaches that the formed chloride salts allow for the precious metals to be easily recovered, Dubrovsky fails to contemplate electrolytic recovery.  However, Awazu also discusses the recovery of metals, including precious metals, from chloride salt molten baths and teaches that by utilizing electrodeposition the particular metals of interest can be selectively recovered (Abstract; Paragraphs 0057, 0117, 0138 and 0188).    Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to recover the precious metals in the chloride fused salt of Dubrovsky directly by electrodeposition in order to allow for the precious metals to be selectively recovered as taught by Awazu.  
As to claims 19 and 20, the combination of Dubrovsky and Awazu teaches the apparatus of claim 1.  Dubrovsky teaches that the chlorine gas is added during heating the melt to about 300 to 650 degrees Celsius (Column 4, Lines 53-63).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dubrovsky and Awazu as applied to claim 5 above, and further in view of US Patent Application Publication No. 2009/0045070 to Becker (Becker).
As to claim 6 and 7, the combination of Dubrovsky and Awazu teaches the apparatus of claim 5.  However, Dubrovsky fails to teach a specific concentration of each component for the NaCl, KCl, ZnCl2 bath.  Becker teaches that the melting temperature of mixtures of fused salts can be reduced by utilizing eutectic or near eutectic concentrations (Paragraph 0018).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the NaCl, KCl, ZnCl2 as a eutectic or near eutectic concentration, thus concentrations meeting the claim ranges, in order to lower the temperature required for melting at taught by Becker.  

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dubrovsky and Awazu as applied to claims 1 and 8 above, and further in view of Fournier.
As to claims 9 and 10, the combination of Dubrovsky and Awazu teaches the apparatus of claim 8. However, Dubrovsky teaches that the oxidizing agent is chlorine and fails to contemplate an oxidizing agent comprising oxygen, ozone, nitrous oxide or nitric oxide.  However, Fournier also discusses metal production from molten salts and teaches that in addition to a chlorine oxidizing agent an effective oxidizing agent comprises oxygen or air (Abstract; Paragraph 0028).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to utilize oxygen or air in place of the chlorine as the oxidizing agent of Dubrovsky with the reasonable expectation of oxidizing the bath as taught by Fournier.    
As to claims 11-15, the combination of Dubrovsky and Awazu teaches the apparatus of claim 1. However, Dubrovsky teaches that the oxidizing agent is chlorine and fails to contemplate a non-gaseous oxidizing agent.  However, Fournier also discusses metal production from molten salts and teaches that in addition to a chlorine oxidizing agent an effective oxidizing agent comprises sodium or potassium chlorate (Abstract; Paragraph 0028).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to utilize sodium or potassium chlorate in place of the chlorine as the oxidizing agent of Dubrovsky with the reasonable expectation of oxidizing the bath as taught by Fournier.    

Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dubrovsky and Awazu as applied to claim 1 above, and further in view of Fournier.
As to claims 11-14 and 16, However, Dubrovsky teaches that the oxidizing agent is chlorine and fails to contemplate a non-gaseous oxidizing agent.  However, Foley also discusses precious metal production utilizing oxidizing agents and teaches that in addition to a chlorine, Cl2, oxidizing agent an effective oxidizing agent comprises potassium nitrate (Abstract; Paragraph 0185).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to utilize potassium nitrate in .    

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dubrovsky and Awazu as applied to claim 1 above, and further in view of US Patent Application Publication No. 2012/0138475 to Dudley et al. (Dudley).
As to claims 17 and 18, the combination of Dubrovsky and Awazu teaches the apparatus of claim 1.  However, the combination fails to teach that prior to electrodeposition unreacted solids are separated.  However, Dudley also discusses metal production from molten salt bath and teaches that prior to electrodeposition the molten salt should pass through a filtration means to remove any scum, slag or particles that are present in the salt (Paragraphs 0018, 0028, 0041 and 0078).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a filtration separation step prior to the electrodeposition in order to allow for the removal of any scum, slag, or particles as taught by Dudley.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10.907,238. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-4 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/023,111 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.